India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, Maryland 20814 Phone: 301-983-0998 Fax: 240-465-0273 February 10, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Ms. Tia Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Re: India Globalization Capital, Inc. Form 10-K for the Year Ended March 31, 2013 Filed July 16, 2013 Form 8-KFiled July 1, 2013 File No. 1-32830 Dear Ms. Jenkins: On Friday February 7, 2014 we spoke with the Staff and we were granted an extension to February 24, 2014 for the filing of our response to the referenced comments. We are grateful for the Commission’s quick response and discussions over the phone. While we are a very small company, I can assure you that we are striving to ensure compliance and disclosures that are consistent with best practices of larger filers. Sincerely, ss: India Globalization Capital, Inc. Ram Mukunda, Chief Executive Office
